Case 4:16-cr-00408 Document 420 Filed on 09/18/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               September 18, 2019
                                                                David J. Bradley, Clerk
Case 4:16-cr-00408 Document 420 Filed on 09/18/19 in TXSD Page 2 of 2
